    Case 2:21-cv-00629-JAM-CKD Document 13 Filed 04/27/21 Page 1 of 3


                               UNITED STATES JUDICIAL PANEL                               FILED
                                            on                                            Apr 27, 2021
                                MULTIDISTRICT LITIGATION                              CLERK, U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF CALIFORNIA




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2974



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −16)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 103 additional action(s) have
been transferred to the Northern District of Georgia. With the consent of that court, all such actions
have been assigned to the Honorable Leigh Martin May.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Georgia and assigned to
Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
consent of that court, assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

           Apr 26, 2021

                                                       John W. Nichols
                                                       Clerk of the Panel
                          ATTEST: A TRUE COPY
                          CERTIFIED THIS
                                  4/26/2021
                          Date: __________________________

                          JAMES N. HATTEN, Clerk
                               s/ T. Frazier
                          By: ____________________________
                                   Deputy Clerk
  Case 2:21-cv-00629-JAM-CKD Document 13 Filed 04/27/21 Page 2 of 3




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 2974



                  SCHEDULE CTO−16 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.    CASE CAPTION


CALIFORNIA CENTRAL

  CAC       2       21−02780    Caley Joyner v. Teva Pharmaceuticals, USA, Inc. et al

CALIFORNIA EASTERN

  CAE       2       21−00626    Guitron v. Teva Pharmaceuticals, USA, Inc. et al
  CAE       2       21−00629    Romero v. Teva Pharmaceuticals, USA, Inc. et al

CALIFORNIA NORTHERN

  CAN       4       21−02246    Barnes v. Teva Pharmaceuticals, USA et al

COLORADO

  CO        1       21−00985    Tlamayo v. Teva Pharmaceuticals USA, Inc. et al

FLORIDA MIDDLE

  FLM       3       21−00321    Capps v. Teva Pharmaceuticals USA, Inc. et al

ILLINOIS NORTHERN

  ILN       1       21−01705    Rosen v. Teva Pharmaceuticals USA, Inc. et al

MASSACHUSETTS

  MA        1       21−10605    Fulani v. Teva Pharmaceuticals Industries Ltd. et al   Opposed 4/23/21


NEW YORK NORTHERN

 NYN        5       21−00393    Jonza v. Teva Pharmaceuticals USA, Inc. et al

OHIO SOUTHERN

  OHS       2       21−01315    Lapp v. Teva Pharmaceuticals USA, Inc. et al
  Case 2:21-cv-00629-JAM-CKD Document 13 Filed 04/27/21 Page 3 of 3
   TEXAS SOUTHERN

  TXS      4        21−01155    Longoria v. Teva Pharmaceuticals USA, Inc. et al

TEXAS WESTERN

 TXW       1        21−00282    Del Rosario v. Teva Pharmaceuticals USA, Inc. et al

WISCONSIN EASTERN

  WIE      2        21−00393    Hill v. Teva Pharmaceuticals USA, Inc. et al
